IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS.  AP-75,295 & AP-75,296


EX PARTE MARY ANN BIENVENUE, 
a/k/a MARY ANN ELIZONDO,  Applicant

 




ON APPLICATIONS FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBERS 43917 AND 43918 IN THE CRIMINAL DISTRICT COURT
OF JEFFERSON COUNTY


Per curiam.


O P I N I O N

 These are applications for a writ of habeas corpus which were transmitted to this
Court by the clerk of the trial court pursuant to the provisions of Texas Code of Criminal
Procedure, Article 11.07. Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967). 
Applicant was convicted of aggravated sexual abuse and aggravated sexual assault. 
Punishment was assessed at imprisonment for 35 years and 20 years, respectively, to run
concurrently.  Appeal was waived in both convictions.
 Applicant contends that she is innocent based on newly discovered evidence. 
Applicant's sons, the complainants, testified at an evidentiary hearing that their testimony at
Applicant's trial was false, coerced by their biological father.  The trial court has entered
findings of fact and conclusions of law in which it found that the complainants' recantation
at the evidentiary hearing was credible and concluded that Applicant is entitled to habeas
corpus relief, identical to that granted to her co-defendant in Ex parte Elizondo, 947 S.W.2d
202 (Tex. Crim. App. 1996).  The judgments in cause numbers 43917 and 43918 from the
Criminal District Court of Jefferson County, Texas, are vacated. Applicant is remanded to
the custody of the Sheriff of Jefferson County to answer to the indictments.
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED: November 9, 2005